          Case 1:20-cr-00135-DLF Document 31 Filed 08/13/21 Page 1 of 2




                             UNITED STATES DISTRICT COURT
                             FOR THE DISTRICT OF COLUMBIA

UNITED STATES OF AMERICA                        :
                                                :        CASE NOS. 20-cr-117 (DLF)
                                                :                  20-cr-135 (DLF)
                v.                              :
                                                :
GRAHAM LLOYD ET AL.                             :
JASON CHARTER,                                  :
                                                :
                                                :
                        Defendants.             :

        JOINT MOTION TO VACATE AND EXCLUDE SPEEDY TRIAL CLOCK

        As indicated in the last Joint Status Report, the parties are actively working to resolve these

cases with plea agreements. We are now just finalizing paperwork to submit to the Court for each

defendant. Once we have signed paperwork for each defendant, we will coordinate with the

Courtroom Deputy Mr. Hopkins to set plea hearings for each defendant.

        Accordingly, the August 16, 2021 status hearing for these cases is not necessary, and given

the logistics to coordinate all parties for said hearing, the parties agree that the status hearing should

be vacated in favor of setting individual plea hearings. Further, the parties move jointly to exclude

time under the Speedy Trial Act through the individual plea hearings in the interest of justice and

in order to facilitate the plea agreements. We expect that each plea hearing will take place no later

than September 30, 2021.

        The government has relayed this Motion to each counsel for the respective defendants and

is authorized to file this Motion as a joint filing.
Case 1:20-cr-00135-DLF Document 31 Filed 08/13/21 Page 2 of 2




                           Respectfully submitted,

                           CHANNING PHILLIPS
                           Acting United States Attorney
                           D.C. Bar No. 415793


                     By:   /s/ Christopher A. Berridge
                           Christopher A. Berridge
                           Assistant United States Attorney
                           GA Bar No. 829103
                           555 4th Street, N.W., Room 4124
                           Washington, D.C. 20530
                           202-252-6685
                           Christopher.Berridge@usdoj.gov

                           Thomas G. Strong
                           Assistant United States Attorney
                           NY Bar No. 4958658
                           555 4th Street, N.W., Room 4110
                           Washington, DC 20530
                           (202) 252-7063
                           Thomas.Strong@usdoj.gov
